COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS.  2-06-133-CR

 
2-06-134-CR

                                           

PATRICE MURPHY          	          					APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 235
TH
 DISTRICT 
COURT OF COOKE COUNTY



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellant’s Motion For Voluntary Dismissal Of Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
See id.;
 
Tex. R. App. P.
 43.2(f). 																												PER CURIAM



PANEL D:	
HOLMAN, GARDNER, and WALKER
, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  August 24, 2006							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.